Citation Nr: 1817243	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to service connection for a stomach/intestinal disorder.

6.  Entitlement to service connection for a colon disability.

7.  Entitlement to service connection for epilepsy/central nervous system disorder.

8.  Entitlement to service connection for sexual performance.

9.  Entitlement to service connection for a neck disability.

10.  Entitlement to service connection for a low back disability.

11.  Entitlement to service connection for a disability manifested by weight gain.

12.  Entitlement to service connection for a musculoskeletal disability of the right arm.

13.  Entitlement to service connection for a musculoskeletal disability of the left arm.

14.  Entitlement to service connection for numbness and pain of the right arm and hand.

15.  Entitlement to service connection for numbness and pain of the left arm and hand.

16.  Entitlement to service connection for a disability manifested by low creatinine.

17.  Entitlement to a rating in excess of 70 percent for paranoid schizophrenia, prior to April 7, 2010.

18.  Entitlement to a rating in excess of 20 percent for residuals of a right tibia and fibula fracture. 

19.  Entitlement to a rating in excess of 20 percent for residuals of a left tibia and fibula fracture. 

20.  Entitlement to a rating in excess of 10 percent for residuals of a left femur fracture.  


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1992 to February 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  (The record was subsequently transferred to the Atlanta, Georgia RO.)  A May 2010 rating decision assigned a 100 percent rating for paranoid schizophrenia, effective April 7, 2010.  The matters concerning increased ratings were remanded by the Board (by a Veterans Law Judge (VLJ) other than the undersigned) in August 2015.

The issues of service connection for alcoholism; a dental disorder; a kidney disorder; a liver disorder; a stomach/intestinal disorder; a colon disability,  epilepsy/central nervous system disorder; sexual performance; a neck disability; a low back disability; a disability manifested by weight gain; musculoskeletal disabilities of each arm; numbness and pain of the right arm and hand; and numbness and pain of the left arm and hand; and the matters seeking increased ratings for fracture of the right and left tibia and fibula, and a left femur fracture are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

Prior to April 7, 2010, the Veteran's schizophrenia was not shown to have resulted in total occupational and social impairment.


CONCLUSION OF LAW

A rating in excess of 70 percent for paranoid schizophrenia prior to April 7, 2010 is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9203 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in March 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's VA medical records have been secured.  He was afforded VA examinations to assess the severity of his psychiatric disability.  VA's duty to assist is met.

The Board also finds that there has been substantial compliance with the August 2015 Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On May 2008 VA psychiatric examination, it was noted that the Veteran was on medication for schizophrenia.  The examiner noted that the medical record showed that he was stable.  On mental status evaluation, the Veteran was cooperative and friendly.  His affect was appropriate and his mood good.  Attention was intact, and he was oriented times three.  Thought process and content were unremarkable.  It was noted that he understood he had a problem and that he understood the outcome of his behavior.  There was no sleep impairment.  He had no hallucinations or delusions.  There was no inappropriate behavior or obsessive or ritualistic behavior.  No panic attacks were reported.  No suicidal or homicidal ideation was noted.  The examiner indicated that there were mental disorder signs and symptoms that are transient or mild, and decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The diagnosis was schizophrenia, asymptomatic.  The Global Assessment of Functioning (GAF) score was 70.  The examiner stated that the Veteran appeared to be doing well on medication and that he was asymptomatic.  

VA outpatient treatment records show that in March 2009, the Veteran appeared calm and rational upon initially meeting the examiner.  Once she began to ask him questions, he became extremely stilted and guarded.  Mental status evaluation found that the Veteran was alert, guarded and stiff.  He was cooperative and friendly.  He had poor social skills and intermittent eye contact.  His affect was flat.  He denied suicidal or homicidal ideation and hallucinations.  He had little insight.  The diagnosis was paranoid schizophrenia.

On May 2009 VA psychiatric examination, the Veteran stated he was being seen for schizophrenia every three to four months.  He stated that he had dreams of reptiles and that he sees "eerie stuff," and that occasionally he felt that the radio or people are talking to him.  Mental status evaluation found his affect was appropriate and not constricted.  His mood appeared to be within normal limits.  He was alert, oriented, relevant and coherent.  There were no evident signs of a psychosis or other mental disorders.  He did not exhibit suicidal or homicidal thinking.  There was no impairment of thought process.  He related his experiences, problems and symptoms in a blasé and seemingly disinterested manner.  The Veteran was often vague and replied "I don't know" or "I can't remember," and was noted to be amused at times by the questions.  There were no evident positive signs of schizophrenia, and there was no exacerbation of the historical diagnosis evident in the medical record.  The diagnosis was paranoid schizophrenia, by history.  The GAF score was estimated to be 70.

On April 7, 2010 VA psychiatric examination, it was noted that the Veteran's symptoms were well controlled with medication and that he remained very withdrawn.  On mental status evaluation, it was noted that he was wearing shorts and a long sleeve sweatshirt, and that it was 90 degrees.  His appearance was clean.  His affect was appropriate and his mood was anxious.  He was fully oriented.  There was no sleep impairment, inappropriate behavior, obsessional rituals or panic attacks.  He did not have suicidal or homicidal ideation.  His impulse control was good.  His memory was normal.  The diagnosis was paranoid schizophrenia.  The Global Assessment of Functioning score was 45.  The examiner stated that there was total occupational and social impairment due to mental disorder signs and symptoms.  He also said that the Veteran was quite paranoid and had adapted to a lifestyle that was quite inhibited.  He did not talk to people and avoided actions that he perceived would call attention to him.  Although he was stable on medication, he had a very reclusive lifestyle and would not be able to tolerate the accountability factor associated with gainful employment.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken considering the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 100 percent rating is warranted for schizophrenia with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9201.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. United States Court of Appeals for Veterans Claims noted that the list of symptoms in the Board's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was noted the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

One factor which may be considered is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  See DSM-IV.  [Revised VA regulations have incorporated use of DSM-V (which does not provide for use of the GAF scale to identify degree of mental impairment).  Inasmuch as this appeal arose prior to such revision, consideration of the GAF scores assigned is not inappropriate.].

Prior to the April 7, 2010 VA psychiatric examination, the record did not show that the Veteran's service connected psychiatric disability was manifested by symptoms productive of total occupational and social impairment so as to warrant a 100 percent schedular rating.  On the May 2008 VA examination, there was no evidence of suicidal or homicidal ideation or delusions, and there were no obsessions.  He was fully oriented and exhibited no inappropriate behavior.  Notably, the examiner indicated that his symptoms were transient or mild.  Similarly, on May 2009 VA psychiatric examination, while the Veteran was vague and disinterested at times, there was no suicidal or homicidal ideation and no sign of a psychosis.  The examiner opined that the Veteran was asymptomatic.  The GAF scores (of 70) assigned prior to April 2010 also reflect no more than mild disability prior to that date.  Total occupational and social impairment due to psychiatric symptoms is simply not shown prior to April 7, 2010, and a schedular 100 percent rating for the psychiatric disability is not warranted prior to that date.


ORDER

A rating in excess of 70 percent for paranoid schizophrenia prior to April 7, 2010 is denied.


REMAND

The Veteran seeks increased ratings for residuals of fracture of each tibia and fibula and the left femur.  VA outpatient treatment records show that in December 2011, he stated his knees swell occasionally.  Examination found there was decreased extension of each knee.  The most recent examination of his knees was in April 2010, and there is no indication that he was afforded an examination to determine the severity of the residuals of his left femur fracture in connection with his claim for an increased rating.  In light of the suggestion of worsening and the length of the intervening period since he was last examined, contemporaneous examinations to assess the disabilities are necessary.

A March 2014 rating decision denied service connection for alcoholism; a dental disorder; a kidney disorder; a liver disorder; a stomach/intestinal disorder; a colon disability, epilepsy/central nervous system disorder; sexual performance; a neck disability; a low back disability; a disability manifested by weight gain; musculoskeletal disabilities of each arm; numbness and pain of the right arm and hand; and numbness and pain of the left arm and hand.  The Veteran submitted a notice of disagreement (NOD) with the decision in February 2015.  A statement of the case (SOC) has not been provided in response.  When a SOC is not issued following a timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  [Thereafter, such claims will be before the Board only if the Veteran perfects the appeals by timely filing a substantive appeal.]

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to ascertain the current severity of his bilateral tibia and fibula and left femur fractures.  All findings and related functional impairment should be described in detail.  All indicated studies must be completed (to include range of motion studies, with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing, fatigue, use, etc.).  The examiner should comment on restrictions on all occupational and daily activity functions due to the disabilities.  
The examiner must include rationale with all opinions.

2.  The AOJ should issue an SOC addressing the issues of service connection for alcoholism; a dental disorder; a kidney disorder; a liver disorder; a stomach/intestinal disorder; a colon disability, epilepsy/central nervous system disorder; sexual performance; a neck disability; a low back disability; a disability manifested by weight gain; musculoskeletal disabilities of each arm; numbness and pain of the right arm and hand; and numbness and pain of the left arm and hand.  The Veteran should be reminded that these matters will be fully before the Board only if he timely perfects an appeal by filing a substantive appeal.

3.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


